Case 3:19-cv-21735-FLW-ZNQ Document 24 Filed 07/28/20 Page 1 of 18 PageID: 324



                        UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
 ____________________________________
                                       :
 ROBERT HARPER,                        :
                                       :
                   Plaintiff,          :
                                       :         Civ. Action No. 19-21735 (FLW)
 v.                                    :
                                       :
 AMAZON.COM SERVICES INC., et al., :                      OPINION
                                       :
                   Defendants.         :
 ____________________________________:

 WOLFSON, Chief Judge:

        Plaintiff Robert Harper (“Plaintiff”) filed this action against Defendant Amazon.com

 Services, Inc. (“Defendant” or “Amazon”), alleging that Defendant (i) misclassified him and

 other similarly situated New Jersey Amazon Flex drivers as independent contractors, rather than

 employees; and (ii) failed to remit minimum wage and overtime compensation, as well as

 customer tips, in violation of various New Jersey wage labor laws. In addition, Plaintiff asserts a

 civil conversion claim against Defendant and seeks an award of punitive damages. Defendant

 moves to dismiss the Amended Complaint and compel arbitration under the Federal Arbitration

 Act (“FAA”), arguing that the arbitration clause in a contractual agreement that the parties

 executed is binding upon Plaintiff; in the alternative, Defendant contends that Plaintiff should be

 required to arbitrate this dispute under Washington or New Jersey arbitration statutes. Defendant

 also moves to strike Plaintiff’s request for punitive damages in the Amended Complaint. For the

 reasons set forth below, Defendant’s motion is GRANTED in part and DENIED in part as

 follows: (i) the motion to strike punitive damages is GRANTED, and (ii) the motion to compel

 arbitration is DENIED without prejudice. Defendant may again move to compel, if appropriate,




                                                 1
Case 3:19-cv-21735-FLW-ZNQ Document 24 Filed 07/28/20 Page 2 of 18 PageID: 325



 after discovery on the issue whether Plaintiff falls within the transportation worker exemption set

 forth in § 1 of the FAA.

 I.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        Unless       otherwise   noted,   the   following   factual   allegations   are   taken   from

 Plaintiff’s Amended Complaint and are accepted as true for the purpose of this motion. Amazon

 offers various products that customers can purchase on a nationwide basis through Amazon’s

 website or a smartphone application. Declaration of Manuela Ajayi (dated January 24, 2020)

 (“Ajayi Dec.”), ¶ 4; Amended Complaint (“Am. Compl.”), ¶ 21. Amazon contracts with

 individual drivers (“Amazon Flex Driver(s)”) through a smartphone application program called

 Amazon Flex, who use their personal vehicles to deliver the products that consumers purchase

 from Amazon. Ajayi Dec., ¶ 5.

        On April 24, 2019, Plaintiff registered to work as an Amazon Flex Driver through the

 Amazon Flex application. Id. ¶ 13. To sign up, Plaintiff was required to download the application

 on his smartphone, create an account, and accept the “Amazon Flex Independent Contractor

 Terms of Service” (“Terms of Service”) after twice clicking on a button that read “I AGREE

 AND ACCEPT.” Id. ¶ 6. Prospective Amazon Flex drivers, like Plaintiff, could not agree to the

 Terms and Conditions page without first scrolling to the bottom of the agreement on the Amazon

 Flex application.

        The first page of the Terms of Service contains a section in capital letters indicating that

 the agreement contains an arbitration provision: “YOU . . . AGREE TO RESOLVE DISPUTES

 BETWEEN YOU AND AMAZON ON AN INDIVIDUAL BASIS THROUGH FINAL AND

 BINDING ARBITRATION, UNLESS YOU OPT OUT OF ARBITRATION WITHIN 14

 CALENDAR DAYS OF THE EFFECTIVE DATE OF THIS AGREEMENT[.]” Id. ¶ 6, Ex. A




                                                    2
Case 3:19-cv-21735-FLW-ZNQ Document 24 Filed 07/28/20 Page 3 of 18 PageID: 326



 (emphasis in original). Section 11 of the Terms of Service sets forth the arbitration agreement in

 full, requiring the arbitration of all disputes arising from the prospective driver’s relationship

 with Amazon:

                 SUBJECT TO YOUR RIGHT TO OPT OUT OF
                 ARBITRATION, THE PARTIES WILL RESOLVE BY FINAL
                 AND BINDING ARBITRATION, RATHER THAN IN COURT,
                 ANY DISPUTE OR CLAIM, WHETHER BASED ON
                 CONTRACT, COMMON LAW, OR STATUTE, ARISING OUT
                 OR RELATING IN ANY WAY TO THIS AGREEMENT,
                 INCLUDING TERMINATION OF THIS AGREEMENT, TO
                 YOUR PARTICIPATION IN THE PROGRAM OR TO YOUR
                 PERFORMANCE OF SERVICES

 Id., Ex. A, § 11(a).

         Section 11 of the Terms of Services also includes a class waiver which requires all

 Amazon Flex Drivers to arbitrate potential disputes against Amazon on an individual basis:

 “ANY DISPUTE RESOLUTION PROCEEDINGS WILL BE CONDUCTED ONLY ON AN

 INDIVIDUAL BASIS AND NOT ON A CLASS OR COLLECTIVE BASIS . . . . THIS

 AGREEMENT DOES NOT PROVIDE FOR, AND THE PARTIES DO NOT CONSENT TO,

 ARBITRATION ON A CLASS, COLLECTIVE OR REPRESENTATIVE BASIS.” Id., Ex. A, §

 11 (b)(e). The Terms of Service further provide that, “NO ARBITRATOR SELECTED TO

 ARBITRATE ANY DISPUTE BETWEEN THE PARTIES IS AUTHORIZED TO

 ARBITRATE ANY DISPUTE ON A CLASS, COLLECTIVE OR REPRESENTATIVE BASIS.

 Id., Ex. A, § 11(f).

         The Terms of Service state that the FAA and federal law govern the arbitration agreement

 in Section 11: “[t]he parties agree that the Federal Arbitration Act and applicable federal law will

 govern any dispute that may arise between the parties.” Id., Ex. A, § 11(j). In addition, the

 agreement includes a section entitled “governing law,” which provides that Washington law is




                                                  3
Case 3:19-cv-21735-FLW-ZNQ Document 24 Filed 07/28/20 Page 4 of 18 PageID: 327



 applicable to the remaining provisions: “[t]he interpretation of this Agreement is governed by the

 law of the state of Washington without regard to its conflict of law principles, except for Section

 11 of this Agreement, which is governed by the Federal Arbitration Act and applicable federal

 law.” Id., Ex. A, § 12. A survival clause is contained in Section 16 of the Terms of Service,

 stating that “[i]f any provision of this Agreement is determined to be unenforceable, the parties

 intend that this Agreement be enforced as if the unenforceable provisions were not present . . . . ”

 Id., Ex. A, § 16.

         Above the “I AGREE AND ACCEPT” button, the Terms of Service explain that Amazon

 Flex Drivers are permitted to submit a one-sentence email within two-weeks from the date of

 acceptance, to opt out of the agreement’s arbitration provision. In particular, the Terms of

 Service state: “WHETHER TO AGREE TO ARBITRATION IS AN IMPORTANT BUSINESS

 DECISION. If you wish to opt out of this arbitration agreement—meaning, among other things,

 that you and Amazon would be free to bring claims against each other in a court of law—you can

 opt out by sending an email to [Amazon].” Id., Ex. A, § 11(k). Plaintiff did not choose to opt out

 of arbitration.

         On April 24, 2019, Plaintiff clicked on the “I AGREE AND ACCEPT” button two

 times.1 On the first occasion, Plaintiff clicked on the button to accept the Terms of Service, after

 scrolling through the entire agreement. Id. ¶¶ 8-9, 13. Afterwards, Plaintiff was required to click

 on the I “AGREE AND ACCEPT” button again, to indicate his acceptance to the arbitration

 provision of the Terms of Service, located on its first page and in Section 11. Id.

 Notwithstanding his acceptance of the Terms of Service and the agreement to arbitrate, on

 1
         Plaintiff contends that Defendant has not submitted a signed Terms of Service
 Agreement, but he does not dispute that he could not have registered to work as an Amazon Flex
 Driver, without having first agreed and accepted the terms of the contract, including the
 arbitration clause in § 11.

                                                  4
Case 3:19-cv-21735-FLW-ZNQ Document 24 Filed 07/28/20 Page 5 of 18 PageID: 328



 November 13, 2019, Plaintiff filed the instant action against Defendant in the Superior Court of

 New Jersey, Mercer County.

        On December 20, 2019, Defendant removed the action to this Court on the basis of

 diversity jurisdiction. On January 7, 2020, Plaintiff filed a First Amended Complaint (“Amended

 Complaint” or “FAC”). In the FAC, Plaintiff alleges that Defendant misclassified him and other

 New Jersey Amazon Flex Drivers as independent contractors, failing to provide overtime

 compensation, in violation of the New Jersey Wage Payment Law (“WPL”) and the New Jersey

 Wage and Hour Law (“WHL”). Plaintiff also asserts a civil conversion claim against Defendant,

 and seeks an award of punitive damages. In the instant matter, Defendant moves to dismiss the

 FAC, arguing that federal and state law require Plaintiff to arbitrate his labor-related claims.

 Defendant also moves to strike Plaintiff’s request for punitive damages in the FAC. Plaintiff

 opposes the motion.

 II.    STANDARD OF REVIEW

        The Federal Arbitration Act (“FAA”) “‘creates a body of federal substantive law

 establishing and regulating the duty to honor an agreement to arbitrate . . . . ’” Harris v. Green

 Tree Fin. Corp., 183 F.3d 173, 179 (3d Cir. 1999) (quoting Moses H. Cone Mem’l Hosp. v.

 Mercury Constr. Corp., 460 U.S. 1, 25 n.32 (1983)). The FAA was designed by Congress “‘to

 reverse the longstanding judicial hostility to arbitration agreements that had existed at English

 common law and had been adopted by American courts, and to place arbitration agreements

 upon the same footing as other contracts.’” Beery v. Quest Diagnostics, Inc., 953 F. Supp. 2d

 531, 536-37 (D.N.J. 2013) (quoting Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 24

 (1991)). In achieving this end, the FAA provides that contract provisions containing arbitration

 clauses “shall be binding, allows for the stay of federal court proceedings in any matter referable




                                                 5
Case 3:19-cv-21735-FLW-ZNQ Document 24 Filed 07/28/20 Page 6 of 18 PageID: 329



 to arbitration, and permits both federal and state courts to compel arbitration if one party has

 failed to comply with an agreement to arbitrate.” 9 U.S.C. §§ 2-4. As a whole, “those provisions

 [of the FAA] ‘manifest a liberal policy favoring arbitration agreements.’” Beery, 953 F. Supp. 2d

 at 537 (quoting Gilmer, 500 U.S. at 24). In that connection, “‘as a matter of federal law, any

 doubts concerning the scope of arbitrable issues should be resolved in favor of arbitration.’” Id.

 (Mercury Constr. Corp., 460 U.S. at 24-25).

        Federal law presumptively favors the enforcement of arbitration agreements. Id.

 Nevertheless, when a district court is presented with a motion to compel arbitration, it must

 answer the following two questions, in the affirmative, before compelling arbitration pursuant to

 § 4 of the FAA: “(1) whether the parties entered into a valid arbitration agreement; and (2)

 whether the dispute at issue falls within the scope of the arbitration agreement.” See Century

 Indem. Co. v. Certain Underwriters at Lloyd’s, 584 F.3d 513, 523 (3d Cir. 2009). To do so,

 district courts implement “ordinary state-law principles that govern the formation of contracts,”

 Kirleis v. Dickie, McCamey & Chilcote, 560 F.3d 156, 160 (3d Cir. 2009) (quotations and

 citations omitted), and, “when determining whether [a] particular dispute falls within a valid

 arbitration agreement’s scope, ‘there is a presumption of arbitrability[:] an order to arbitrate the

 particular grievance should not be denied unless it may be said with positive assurance that the

 arbitration clause is not susceptible of an interpretation that covers the asserted dispute.’”

 Century Indem. Co, 584 F.3d at 524 (quoting AT&T Techs. v. Communs. Workers of Am., 475

 U.S. 643, 650 (1986)).

        When the residual clause of § 1 of the FAA, which excludes “transportation workers”

 from the scope of the statute, is in question on a motion to compel arbitration, the Third Circuit

 has explained that a court must first determine that the exemption is not applicable, “before




                                                  6
Case 3:19-cv-21735-FLW-ZNQ Document 24 Filed 07/28/20 Page 7 of 18 PageID: 330



 making an order that the parties proceed to arbitration pursuant to §§ 3 and 4 of the FAA.” See

 Singh v. Uber Techs. Inc., 939 F.3d 210, 217 (3d Cir. 2019) (citing New Prime Inc. v. Oliveira,

 139 S. Ct. 532 (2019)). In conducting such an examination, the Third Circuit has instructed that a

 “restricted inquiry” may be required. Id. Indeed, according to the Third Circuit, “where the issue

 of whether the residual clause of § 1 of the FAA applies arises in a motion to compel arbitration,

 the motion to dismiss standard applies if the complaint and incorporated documents provide a

 sufficient factual basis for deciding the issue.” Id. However, “where those documents do not, or

 the plaintiff responds to the motion with additional facts that place the issue in dispute,” the

 Third Circuit has explained that “‘the parties should be entitled to discovery on the question of

 arbitrability before a court entertains further briefing . . . ,’ with an application of the summary

 judgment standard to follow.” Id. (quoting Guidotti v. Legal Helpers Debt Resolution, L.L.C.,

 716 F.3d 764, 776 (3d Cir. 2013)).

 III.   ANALYSIS

        A.      Section 1 of the FAA

        As a threshold issue, the parties dispute whether Plaintiff is exempt from the FAA’s

 coverage.2 Defendant, on the one hand, argues that Plaintiff was contracted to provide nothing

 more than “local” services. Defendant’s Motion to Compel (“Def.’s Motion”), at 16, 20. In his

 role as an Amazon Flex Driver, Defendant contends that Plaintiff “pick[ed] up goods, such as

 groceries,” from “local warehouses or stores,” and transported the merchandise to neighboring

 customers who lived in the area. Id. at 20. Therefore, Defendant maintains that, because Plaintiff



 2
         In response to Defendant’s motion to compel, Plaintiff does not dispute that the Terms of
 Service contain a valid and binding arbitration provision, or that the instant dispute falls within
 its scope. Rather, Plaintiff contends that the parties’ agreement is exempt from the FAA’s
 coverage, because he crossed state lines and engaged in interstate commerce as an Amazon Flex
 Driver.

                                                  7
Case 3:19-cv-21735-FLW-ZNQ Document 24 Filed 07/28/20 Page 8 of 18 PageID: 331



 worked in “local markets,” he did not engage in foreign or interstate commerce within the

 meaning of the FAA. However, Plaintiff disputes Defendant’s characterization of his work

 responsibilities, as he contends that he did not only perform local deliveries, but he was also

 required to transport consumer products “across state lines,” between New Jersey and New York.

 Plaintiff’s Opposition. (“Pl.’s Opp.”), at 8. Therefore, in performing these services for Amazon,

 Plaintiff argues that he “engaged in interstate commerce,” and that his arbitration agreement with

 Defendant is exempt from the FAA.

        Pursuant to the FAA, “[a] written provision in . . . a contract evidencing a transaction

 involving commerce to settle by arbitration a controversy thereafter arising out of such contract”

 shall be valid and enforceable. 9 U.S.C. § 1. Nevertheless, § 1 of the FAA, which is commonly

 referred to as the residual clause exemption, provides, in pertinent part: “but nothing herein

 contained shall apply to contracts of employment of seamen, railroad employees, or any other

 class of workers engaged in foreign or interstate commerce.” Id. In construing the scope of § 1’s

 exclusion, the Third Circuit has held that, pursuant to the rule of ejusdem generis,3 the residual

 clause of this provision includes those classes of workers “‘who are actually engaged in the

 movement of interstate or foreign commerce or in work so closely related thereto as to be in

 practical effect part of it.’” See Singh, 939 F.3d at 220 (quoting Tenney Engineering, Inc. v.

 United Electrical Radio & Machine Workers of America, (U.E.) Local 437, 207 F.2d 450, 452

 (3d Cir. 1953)).




 3
        “The ‘ejusdem generis’ rule is, that where general words follow an enumeration of
 persons or things, by words of a particular and specific meaning, such general words are not to
 be construed in their widest extent, but are to be held as applying only to persons or things in the
 same general kind or class as those specifically mentioned.” United States v. Walasek, 527 F.2d
 676, 679 (3d Cir. 1975).


                                                  8
Case 3:19-cv-21735-FLW-ZNQ Document 24 Filed 07/28/20 Page 9 of 18 PageID: 332



         Recently, in Singh, the Third Circuit had the occasion to interpret the language of the

 FAA’s residual clause exemption.4 In that case, the plaintiff, an Uber driver who provided

 passenger transportation services, alleged that he was misclassified as an independent contractor

 and owed additional wages. Singh, 939 F.3d at 214. In response to the class action suit that

 followed, Uber moved to compel arbitration. In so doing, Uber argued that, prior to rendering his

 transportation services, the plaintiff entered into an agreement though Uber’s smartphone

 application, which contained a valid arbitration clause. The plaintiff, however, averred that Uber

 could not enforce that provision, because he fell within the residual clause exemption of § 1 of

 the FAA. Id. In support of his position, the plaintiff emphasized that he engaged in interstate

 commerce, because fulfilling his work obligations required him to transport passengers across

 state lines. Id.

         In addressing the parties’ dispute, the Third Circuit applied a “textual approach to the

 residual clause of § 1,” before explaining that this provision “suggests that it extends to both

 transportation workers who transport goods as well as those who transport passengers.” Id. at

 222. The Third Circuit then examined whether the plaintiff was a transportation worker who

 engaged in interstate commerce, within the meaning of the FAA’s residual clause exemption.

 That question, the Third Circuit concluded, required a fact-intensive examination that could not

 be performed on a motion to compel arbitration, because the pleadings were insufficient to

 determine if the plaintiff engaged in interstate commerce under the FAA. Therefore, the Third



 4
         Defendant contends that, in Singh, the Third Circuit “declined to resolve the question of
 whether local drivers,” like Plaintiff, “fall under the Section 1 exemption.” Def.’s Motion, at 19.
 But, while Defendant characterizes Plaintiff as a “local driver,” as further discussed below, the
 issue whether Plaintiff engaged in interstate commerce is in dispute. Indeed, in his pleadings,
 Plaintiff alleges that he delivered goods across state lines. These factual allegations contradict
 Defendant’s contentions with respect to the purported localized nature of Plaintiff’s work
 obligations.

                                                 9
Case 3:19-cv-21735-FLW-ZNQ Document 24 Filed 07/28/20 Page 10 of 18 PageID: 333



 Circuit found that the exchange of discovery was required on various matters that related to the

 plaintiff’s obligations as an Uber driver, before ruling on whether he fell within the FAA’s

 residual clause exemption. Id. at 226-28.

        As in Singh, I cannot determine whether Plaintiff is a transportation worker who falls

 within the FAA’s residual clause exemption, at this stage of the litigation. The Third Circuit has

 explained that a district court should consider “various factors,” including, for example, the

 following list of non-exhaustive resources and materials: “the contents of the parties’

 agreement(s), information regarding the industry in which the class of workers is engaged,

 information regarding the work performed by those workers, and various texts—i.e., other laws,

 dictionaries, and documents—that discuss the parties and the work.” Id. at 227-28. Indeed, no

 single factor is dispositive of the residual clause exemption determination, such as, for example,

 the “localized nature” of the work in dispute. Id. at 227 (explaining that, in conducting a residual

 clause examination determination, a district’s court’s analysis need not “hinge on any one

 particular factor.”). Rather, the Third Circuit has advised that the relevant examination can be

 “informed by various” considerations. Id. at 227.

        Here, at the outset, I note that Defendant moves to compel the arbitration of this dispute,

 without addressing each of the factors set forth in Singh. Rather, Defendant’s arguments are

 centered on Plaintiff’s purported intrastate activities, which is not dispositive of the residual

 clause determination. See id. (noting that the residual clause determination need not “hinge on

 any one particular factor, such as the local nature of the work.”). In that connection, according to

 Defendant, Plaintiff “signed up” to work as “a local” driver who picked up goods from

 Amazon’s warehouses, before transporting them to various consumers who lived in the area.

 Def.’s Motion, at 5; Ajayi Dec, ¶ 5. In a similar vein, Defendant emphasizes the localized nature




                                                 10
Case 3:19-cv-21735-FLW-ZNQ Document 24 Filed 07/28/20 Page 11 of 18 PageID: 334



 of Plaintiff’s transportation services, and maintains that he could not have engaged in “foreign or

 interstate commerce” as an Amazon Flex Driver. Id. However, the support that Defendant

 provides for these contentions includes a certification from Manuela Ajayi, a Director at

 Amazon. See Ajayi Dec. This certification falls outside of the scope of what this Court can

 consider on this motion, in determining Plaintiff’s exempt status under the FAA. See Singh, 939

 F.3d at 226 n.10 (refusing to compel arbitration, even where the defendant argued that its

 business operates on “a localized, city-by-city basis[,]” because the defendant’s supporting

 certification was “beyond the scope of what a court may consider” on a motion to compel). At

 best, this certification creates a dispute of fact. Indeed, in his Amended Complaint, Plaintiff

 includes factual allegations that contradict Defendant’s assertion as to the work he performed for

 Amazon.

        In his pleadings, Plaintiff alleges that he engaged in interstate travel as an Amazon Flex

 Driver: “Plaintiff and other class members retrieved packages from Amazon warehouses located

 in the state of New Jersey. Plaintiff and other class members delivered those packages to

 locations in the [s]tate of New Jersey and across state lines to locations in the State of New

 York.” Am. Compl., ¶ 34(a)-(b). Plaintiff’s allegations are sufficient to create a factual dispute

 that precludes this Court from compelling arbitration. See Singh, 939 F.3d at 226 (refusing to

 compel arbitration where the plaintiff submitted a certification in which he stated that his

 transportation services required him to travel across state lines, and finding that a factual dispute

 existed as to the plaintiff’s exempt status under § 1 of the FAA’s residual clause exemption).

 However, on this scant record, it is inappropriate to determine if the residual clause exemption in




                                                  11
Case 3:19-cv-21735-FLW-ZNQ Document 24 Filed 07/28/20 Page 12 of 18 PageID: 335



 § 1 of the FAA applies, based on the pleadings, alone.5 Indeed, in the Amended Complaint,

 Plaintiff neither alleges, nor provides an estimation of, for example, the number of times that

 Amazon Flex Drivers have transported goods across state lines, in comparison to the total

 amount of deliveries that have occurred nationwide. Nor does the Amended Complaint allege

 this information with respect to the individualized services that Plaintiff, himself, performed in

 his role as an Amazon Flex Driver. Therefore, without a more developed factual record, and

 arguments from the parties that pertain to each of the Singh factors, the Court is not prepared to

 rule on whether Plaintiff belongs to a “class of workers engaged in . . . interstate commerce.” 9

 U.S.C. § 1. That determination, here, is premature.

        In addition, Defendant cites to the Eleventh Circuit’s decision in Hill v. Rent-A-Center, in

 support of its position that Plaintiff did not engage in interstate commerce as an Amazon Flex

 Driver. That case is inapposite. There, the Eleventh Circuit was required to determine if the

 plaintiff, an account manager “who as part of his job duties transport[ed] merchandise across the

 Georgia/Alabama border,” qualified as a transportation worker who engaged in interstate

 commerce. Hill v. Rent-A-Center, Inc., 398 F.3d 1286, 1289 (11th Cir. 2005). In answering this

 question in the negative, the Eleventh Circuit explained that the plaintiff, an account manager at



 5
         Plaintiff references Waithaka v. Amazon.com, Inc., 404 F. Supp. 3d 335 (D. Mass. Aug.
 20, 2019), to support the fact that he belongs to a class of transportation works that engage in
 interstate commerce. In that case, the court determined that the plaintiff, who also provided
 transportation services for Amazon, fell under the FAA’s residual clause exemption in § 1.
 However, the same result is not warranted here. Indeed, the plaintiff, there, alleged that he was a
 “last-mile driver” who, despite never crossing state lines, transported goods that travelled
 through various distribution centers located throughout the United States. In finding that the
 residual clause exemption applied, the court reasoned that, because the goods, themselves,
 travelled across state lines, and the plaintiff participated in the continuation of the movement of
 those interstate goods, he was an exempt worker. However, unlike the plaintiff in Waithaka,
 Plaintiff, here, alleges that he delivered goods from local warehouses in New Jersey, without
 asserting that the goods ever travelled through warehouses in different states. Thus, the court’s
 reasoning in Waithaka is distinguishable on these grounds.

                                                 12
Case 3:19-cv-21735-FLW-ZNQ Document 24 Filed 07/28/20 Page 13 of 18 PageID: 336



 a car rental business, was not a “transportation worker,” and that his transportation activities

 were “incidental” to his main job duties. Id. Based on the Eleventh Circuit’s reasoning in Hill,

 Defendant contends that the FAA’s residual clause exemption is inapplicable, because Plaintiff

 was hired to perform “local services.” Therefore, even if he transported goods across state lines,

 Defendant contends that such activities are incidental and insufficient to exempt Plaintiff from

 the FAA’s coverage.

          However, the Third Circuit rejected Defendant’s exact argument and distinguished Hill in

 Singh:

                 However, the Eleventh Circuit was express that the residual clause
                 of § 1 did not apply in Hill because the employee at issue—an
                 account manager at Rent-A-Center—[was] not a transportation
                 industry worker. This was premised on the fact that the account
                 manager’s transportation activities were incidental. The opposite is
                 true here—if anything is clear, it is that [the plaintiffs’]
                 transportation activities are more than incidental. It is the extent to
                 which their activities constitute engagement in interstate commerce
                 that is the question.

 Id. (internal quotations and citations omitted); see also Cunningham v. Lyft, Inc., No. 19-11974,

 2020 U.S. Dist. LEXIS 53653, at *18 (D. Mass. Mar., 27, 2020) (noting a distinction between

 workers whose transportation services are incidental to their main job responsibilities, and those

 who instead primarily provide transportation services); see also Capriole v. Uber Techs., Inc.,

 No. 20-2211, 2020 U.S. Dist. LEXIS 90687, at *24-25 (N.D. Cal. May 14, 2020). Thus, because

 Plaintiff, as an Amazon Flex Driver, was required to transport goods as a part of his main work

 obligations, Hill does not help Defendant’s cause.

          At bottom, at this stage of the litigation, the Court cannot determine if the FAA’s residual

 clause exemption applies to the parties’ dispute. Thus, while the Court will refrain from

 rendering such a ruling, Defendant can raise this issue, again, following the exchange of limited




                                                   13
Case 3:19-cv-21735-FLW-ZNQ Document 24 Filed 07/28/20 Page 14 of 18 PageID: 337



 discovery, pertaining to whether Plaintiff is, in fact, a member of “a class of transportation

 workers engaged in interstate commerce or in work so closely related,” within the meaning of

 § 1 of the FAA.

        B.      State Law

        In addition, anticipating that the Court might find that Plaintiff’s exempt status cannot be

 determined at this stage, Defendant argues that the parties can, nevertheless, be compelled to

 arbitrate this dispute under state law. Def.’s Motion, at 23, 25. In that connection, Defendant

 contends that, assuming the FAA does not govern this dispute, the Terms of Service contain a

 survival clause in Section 16, the effect of which allows this Court to compel arbitration,

 pursuant to either the laws of Washington or New Jersey.6 Id. at 23. Moreover, unlike the FAA,

 Defendant avers that the applicable state law arbitration statutes do not contain a residual clause

 exemption, and therefore, Plaintiff can be compelled to arbitrate the instant dispute on alternative

 grounds. Id. at 24, 26. I disagree with Defendant.

        The provisions contained in the Terms of Service reveal that the parties bargained for the

 FAA to govern all disputes related to arbitration. For instance, the express language in Section

 11 of the agreement requires the parties to resolve disputes through final and binding arbitration

 pursuant to federal law, providing: “the Federal Arbitration Act and applicable federal law will

 govern any dispute that may arise between the parties.” Id., Ex. A, § 11(j). This requirement is

 reiterated in Section 12 of The Terms of Service, which provides that the contract’s terms and

 provisions shall be interpreted under Washington law, “except for Section 11 of this Agreement,



 6
        On July 17, 2020, Defendant submitted a letter of supplemental authority referencing
 Arafa v. Health Express Corp., 2020 N.J. LEXIS 807 (2020). There, the New Jersey Supreme
 Court held that, if an arbitration agreement is determined to be exempt from the FAA’s coverage
 on the basis of the statute’s residual clause, arbitration may be compelled under the New Jersey
 Arbitration Act.

                                                 14
Case 3:19-cv-21735-FLW-ZNQ Document 24 Filed 07/28/20 Page 15 of 18 PageID: 338



 which is governed by the Federal Arbitration Act and applicable federal law.” Id., Ex. A, § 12.

 Indeed, the Terms of Service include multiple provisions which establish that the parties

 intended for the FAA to govern the arbitration of their disputes. See Ill. Nat’l Ins. Co. v.

 Wyndham Worldwide Operations, Inc., 85 F. Supp. 3d 785, 794 (D.N.J. 2015) (holding that “the

 primary goal of contract interpretation is always to ‘enforce contracts as the parties intended.”)

 (quoting Pacifico v. Pacifico, 190 N.J. 258 77 (N.J. 2007)).7

        Here, while Defendant contends that the parties can be compelled to arbitrate this dispute

 pursuant to state law, the Court must first determine that Plaintiff is an exempt transportation

 worker under the FAA, before proceeding to address whether arbitration can be compelled on an

 alternative basis. That issue, for the reasons set forth above, remains an open question. Indeed,

 without resolving that question, Defendant’s alternative state law arguments, at this particular

 stage of the litigation, are not ripe for the Court to adjudicate.8 See Palcko v. Airborne Express,

 Inc., 372 F.3d 588, 594 (3d Cir. 2004) (ordering the parties to arbitrate under state law, after first

 concluding that their arbitration agreement was exempt under the FAA); see also Rittmann v.

 Amazon.com, Inc., 383 F. Supp. 3d 1196, 1201 (W.D. Wash. 2019) (addressing whether the

 parties’ agreement was enforceable under state law, after first making an affirmative finding that



 7
         The Court recognizes that the Terms of Service contain a survival clause stating as
 follows: “[i]f any provision of this Agreement is determined to be unenforceable, the parties
 intend that this Agreement be enforced as if the unenforceable provisions were not present and
 that any partially valid and enforceable provisions be enforced to the fullest extent permissible
 under applicable law.” Id., Ex. A, § 16. However, the Court does not address the effect of this
 provision on the parties’ agreement to arbitrate, as Plaintiff’s exempt status under § 1 of the FAA
 has not been determined. Indeed, in the absence of such a finding, the consideration of this
 provision is premature.
 8
         Defendant’s arguments under state law require an application of principles of contract
 interpretation, and an examination of various public policy issues under Washington and New
 Jersey state law, none of which needs to be addressed in the event that the FAA is applicable to
 this suit.

                                                  15
Case 3:19-cv-21735-FLW-ZNQ Document 24 Filed 07/28/20 Page 16 of 18 PageID: 339



 the plaintiff was an exempt transportation worker under the FAA); Waithaka, 404 F. Supp. at

 343 (finding that the plaintiff fell within the transportation worker exemption, before proceeding

 to resolve the defendant’s state law arguments); Cunningham, 2020 U.S. Dist. LEXIS 53653, at

 *20 (considering whether arbitration can be compelled under state law, after holding that the

 parties’ arbitration contract was exempt from the FAA).

        If, after discovery, the Court concludes that the parties’ arbitration agreement is exempt

 from the FAA, Defendant may, again, move to compel arbitration under state law arbitration

 statutes, and further address which state law applies, i.e., Washington or New Jersey.

        C.      Punitive Damages

        As a final matter, Defendant argues that Plaintiff’s request for punitive damages should

 be stricken from the pleadings. In the Amended Complaint, Plaintiff asserts four causes of action

 against Defendant, including three violations under the WPL and WHL (Counts I-III), and one

 civil conversion claim (Count IV). Moreover, in each Count, Plaintiff requests an award of

 punitive damages.

        Here, as Plaintiff concedes, the WPL and WHL do not provide for punitive damages.

 Therefore, his request for such an award in Counts I-III is stricken from the Amended

 Complaint. See Ferreras v. Am. Airlines, Inc., No. 16-2427, 2017 U.S. Dist. LEXIS 45697, at

 *10 (D.N.J. Mar. 27, 2017) (“It is now well-settled law that the relief available for a cause of

 action concerning an alleged failure to pay overtime wages pursuant to the NJWHL . . . does not

 provide for . . . punitive damages.”) (collecting cases); Merlo v. Fed. Express Corp., No. 07-

 4311, 2010 U.S. Dist. LEXIS 56108, at *37 (D.N.J. June 7, 2010) (“[C]auses of action arising

 under New Jersey’s employee protection statutes and their implementing regulations are limited

 to the wages owed under the governing provisions; statutory and punitive damages are not




                                                 16
Case 3:19-cv-21735-FLW-ZNQ Document 24 Filed 07/28/20 Page 17 of 18 PageID: 340



 recoverable.”) (citation omitted); Kronick v. Bebe Stores, Inc., No. 07-4514, 2008 U.S. Dist.

 LEXIS 74967, at *8 (D.N.J. Sept., 29, 2008) (“The Wage Payment Law does not provide for

 statutory or punitive damages”) (citation omitted); see also Qu Wang v. Fu Leen Meng Rest.

 Liab. Co., No. 16-08772, 2018 U.S. Dist. LEXIS 29377, at *12-13 (D.N.J. Feb. 13, 2018)

 (citations omitted); Ramirez v. Gromitsaris, No. 13-2371, 2013 U.S. Dist. LEXIS 78004, at *3

 (D.N.J. June 3, 2013); Sternadori v. SCS Healthcare Mktg., No. 05-3679, 2007 U.S. Dist. LEXIS

 15745, at *16 (E.D. Pa. Mar. 6, 2007).

        Although a litigant can seek to recover punitive damages on the basis of a civil

 conversion claim, Plaintiff’s request in Count IV must be stricken from the Amended Complaint.

 In New Jersey, to establish a claim for punitive damages, a litigant must allege “that . . . the

 defendant’s acts or omissions . . . were actuated by actual malice or accompanied by a wanton

 and willful disregard of persons who foreseeably might be harmed by those acts or omissions.”

 See N.J.S.A. 2A:15-5.12. “Actual malice” is defined as “an intentional wrongdoing in the sense

 of an evil-minded act,” while “[w]anton and willful disregard” include “a deliberate act or

 omission with knowledge of a high degree of probability of harm to another and reckless

 indifference to the consequences of such act or omission.” N.J.S.A. 2A:15-5.10. Negligent, or

 even grossly negligent, conduct cannot form the basis of a punitive damages claim. See Smith v.

 Whitaker, 160 N.J. 221, 242 (1999).

        Here, Plaintiff’s civil conversion claim is based on his alleged misclassified status as an

 independent contractor, and Defendant’s resulting failure to remit earned “wages and tips” as

 required under various wage labor laws. Am. Compl., ¶¶ 23, 56. However, although Plaintiff

 seeks an award of punitive damages on these grounds, nowhere in the Amended Complaint does

 he assert that Defendant’s alleged wrongful conduct involved actual malice. Nor does Plaintiff




                                                17
Case 3:19-cv-21735-FLW-ZNQ Document 24 Filed 07/28/20 Page 18 of 18 PageID: 341



 plead that Defendant engaged in the kind of behavior which amounts to a “wanton and willful

 disregard” of his rights under the law. Rather, Plaintiff, for the first time, in his opposition

 papers, maintains that Defendant’s alleged behavior rises to a level which warrants punitive

 damages. But, it is well established that the pleadings cannot be amended through the arguments

 set forth in a litigant’s briefs. See Pennsylvania ex rel. Zimmerman v. Pepsico, 836 F.2d 173, 181

 (3d Cir.1988) (“It is axiomatic that the complaint may not be amended by the briefs in opposition

 to a motion to dismiss.”). Significantly, in the absence of such allegations, the Court cannot find

 that Defendant intentionally, as opposed to negligently or mistakenly, misclassified Plaintiff as

 an independent contractor to avoid compensating him. Thus, Plaintiff’s punitive damages request

 in Count IV is dismissed without prejudice.

 IV.    CONCLUSION

        For the foregoing reasons, Defendant’s motion is GRANTED in part and DENIED in

 part as follows: (1) the motion to strike punitive damages is GRANTED, and (2) the motion to

 compel arbitration is DENIED without prejudice. Defendant may again move to compel, if

 appropriate, after discovery on the issue whether Plaintiff falls within the transportation worker

 exemption set forth in § 1 of the FAA.

 Date: July 28, 2020                                                 /s/ Freda L. Wolfson
                                                                     Hon. Freda L. Wolfson
                                                                     U.S. Chief District Judge




                                                 18
